Citation Nr: 0726220	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04 36 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of overpayment of $401.45 
in VA service-connected disability compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from June 1971 to April 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 decision by the RO's Committee 
on Waivers and Indebtedness (Committee) that denied a request 
for a waiver of recovery of an overpayment of $401.45 in VA 
service-connected disability compensation benefits.

A separate decision from the Board addresses additional 
claims that are on appeal (increased rating for a left knee 
disability; and restoration of VA non-service-connected 
pension benefits during a period of incarceration).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that there have been various overpayments 
to the veteran and various waiver requests throughout the 
years.  This particular overpayment appears to involve 
$401.45 in duplicate payments sent to the veteran between 
January 1997 and February 1998.

Here, the relevant laws are from Chapter 17 of Title 38.  VA 
must inform the affected individual of the exact amount of 
the debt, the collection methods to be employed, his or her 
rights and remedies (including the rights to dispute the debt 
or the amount of the debt; to request a waiver; to request a 
hearing; and to appeal the underlying debt).  38 C.F.R. § 
1.911.

The RO and the Committee sent a decision in February 2004; 
and a statement of the case in August 2004.

Waiver of recovery of any indebtedness is precluded if any 
one of the following elements is found to exist: (1) fraud, 
(2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302.

Where bad faith, misrepresentation, and fraud are not shown, 
the Board must consider if recovery of the overpayment would 
be against equity and good conscience.  If collection of the 
debt is found to be against the standards of equity and good 
conscience, recovery of the overpayment must be waived.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.964, 1.965.

In this case, the veteran has also disputed the validity and 
amount of the overpayment.  

When a veteran challenges both the validity of a overpayment 
and seeks waiver of that overpayment, the RO must first fully 
review the overpayment's validity. If the RO believes the 
overpayment to be valid, it should prepare a written decision 
fully justifying the validity of the overpayment.  
Thereafter, the RO should refer the veteran's request for 
waiver to the RO's Committee.  If entitlement to a waiver of 
recovery of the overpayment is denied, then the veteran must 
be informed of his right to appeal both decisions to the 
Board.  See VAOPGCPREC 6-98; see also 38 C.F.R. § 1.911(c) 
(2005); Narron v. West, 13 Vet. App. 223 (1999); Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has also directed that when a debtor requests waiver 
of an overpayment and asserts that the underlying overpayment 
is invalid, VA must resolve both matters.  Schaper, supra.  
VA's Office of the General Counsel has reinforced this 
obligation by holding that where the validity of an 
overpayment is challenged, that issue must be developed 
before the issue of entitlement to waiver of the overpayment 
can be considered.  See VAOGCPREC 6-98.  Thus, the question 
of whether the overpayment at issue was properly created is 
inextricably intertwined with the issue of the veteran's 
entitlement to a waiver of recovery of such overpayment.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Accordingly, the Board will remand this appeal so 
that the RO may consider the veteran's arguments regarding 
the validity of the overpayment in this case.  See 38 
U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2006).

In addition, an accounting would be useful in delineating 
what has been paid to the veteran and what he was due.  There 
have been several confusing audits and even waivers of 
recovery of overpayments.  Therefore, a month-by-month 
breakdown of specific, individual checks issued to the 
veteran along with a month-by-month breakdown of the specific 
monthly amounts due to the veteran would be useful in 
assessing the validity and amount of the overpayment in 
question here.

The most recent financial status report from the veteran is 
dated in December 2003.  On remand, a current financial 
status report should be obtained from the veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Prepare a memorandum that details 
month-by-month the specific, individual 
checks issued to the veteran along with 
a month-by-month breakdown of the 
specific monthly amounts due to the 
veteran.   

2.  Obtain a current, updated financial 
status report from the veteran.

3.  Then, readjudicate the claim for 
waiver of recovery of overpayment of 
$401.45 in VA service-connected 
disability compensation benefits, 
including the validity and amount of the 
overpayment and any referral of the 
request for a waiver of recovery of the 
overpayment to the Committee, as 
appropriate.  If the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, as appropriate.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The claim should be 
treated expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


